Citation Nr: 1228760	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  10-00 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a neck and shoulder disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1981 to July 1984.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the St. Paul, Minnesota RO.  The claims file is now in the jurisdiction of the Little Rock, Arkansas RO.  The Veteran had requested a formal Decision Review Officer hearing at the RO, he withdrew the request in November 2009.

The issues of service connection for a low back disability and for bilateral hearing loss are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

A neck and/or shoulder disability is not shown to have been manifested in service, arthritis of the neck and/or shoulders is not shown to have manifested in the first year following the Veteran's discharge from active duty, and a chronic neck and/or shoulder disability is not shown to be related to the Veteran's service.


CONCLUSION OF LAW

Service connection for a neck and shoulder disability is not warranted.  38 U.S.C.A. 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of his claim.  An October 2008 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  This letter also informed the appellant of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  VA's duty to assist includes providing for a VA examination/securing a medical opinion, when necessary.  A VA examination is necessary in a service connection claim when:  (1) There is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) there is evidence establishing that an event, injury, or disease occurred in service; (3) there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) there is otherwise insufficient competent evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to factor # 3 above (indication that the claimed disability may be associated with service or with another service-connected disability), the United States Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  For the claimed neck and shoulder disability, a VA examination is not needed because there is no evidence suggesting the Veteran has a chronic neck and shoulder disability that may be related to his service.  Therefore, the low threshold standard set in McLendon is not met.  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A disease may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Certain chronic disease (including arthritis) may be service-connected on a presumptive basis if manifested in a specified period of time following a veteran's discharge from active duty (one year for arthritis).  38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309. 

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  However, lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence is needed where the determinative question is one requiring medical knowledge.  Id.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also mean statements conveying sound medical principles found in medical treatises, and may include statements in authoritative writings, such as medical and scientific articles and research reports.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, and in Virtual VA (VA's electronic data storage system), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.   

The Veteran contends that he has a current chronic neck and shoulder disability that was incurred in service.  His STRs are silent for any complaints, findings, treatment, or diagnosis regarding the neck or shoulders.  No service separation examination report is available.

The earliest documented postservice complaint pertaining to the neck or shoulders was on October 2008 VA treatment, when the Veteran reported that he tries to "pop" his neck for pain relief to both sides of the posterior neck.  He reported no known injury and stated that the pain dated back approximately 7 years.  X-ray results showed the cervical spine to be normal.

On January 2009 VA treatment, the Veteran reported that his neck was no worse with taking naproxen.  He reported that he still tried to "pop" his neck for pain relief to both sides of the posterior neck.  He again reported no known injury and dated the pain back approximately 7 years.  Diffuse posterior neck tenderness was noted on physical examination.

On February 2009 VA treatment, the Veteran complained of chronic neck pain that had been present for approximately 7 years.  He reported no injury to the cervical area.  X-ray results showed mild cervical osteoarthritis.  A bone scan showed degenerative joint disease in the bilateral shoulders.

On later February 2009 VA treatment, the Veteran reported neck pain that began 3 years earlier and had progressively worsened.  He denied any trauma or event that preceded the neck pain.  X-rays showed a normal cervical spine with stable flexion/extension and well-maintained disc spaces, except for slight impingement of the bilateral uncovertebral process of C-4/5 and C-5/6 during extension.  The assessment was cervical disc degenerative disease at C4-5 and C5-6.

On March 2009 VA physical therapy evaluation, the Veteran reported having neck pain for 7 years.  He complained of pain at the base of the neck radiating to the base of the skull.  No known injury was reported.  A remote history of a fall was noted.  On April 2009 VA physical therapy treatment, as well as in subsequent physical therapy treatment records, the diagnosis was cervical arthrosis with uncovertebral narrowing due to degenerative disc disease at C-4/5 and C-5/6.

In a December 2009 statement, the Veteran stated that he had been receiving treatment for a neck disability including physical therapy, though only with temporary relief.

There is no postservice diagnosis of any neck or shoulder disability until approximately 24 years after the Veteran's discharge from active duty.  Significantly the Veteran, himself, has indicated on several treatment records that the onset of his neck pain took place in approximately 2001, or 17 years after his separation from service.  Consequently, service connection for a neck and shoulder disability on the basis that such disability became manifest in service, and persisted, is not warranted.  Inasmuch as there is no evidence that arthritis was manifested in the first year following the Veteran's separation from active duty, presumptive service connection for such disability as a chronic disease under 38 U.S.C.A. § 1137 likewise is not warranted.  

Furthermore, there is no competent evidence that relates the Veteran's neck and shoulder disability to his service, or even suggests there may be such nexus.  The etiology of an orthopedic disability in any specific case is a complex medical question that requires medical knowledge/training.   See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As a layperson, the Veteran lacks the training/experience to offer a probative opinion in the matter.  Significant also is the 24 year postservice interval during which the Veteran received no treatment for any neck or shoulder disability.  The United States Court of Appeals for the Federal Circuit has held that such lengthy time interval between service and the initial postservice evidence of a disability is (of itself) a factor for consideration in deciding a service connection claim.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (in a claim seek to establish service connection on the basis a disability was aggravated by service).

In summary, there is no competent evidence that the Veteran has a current chronic neck and shoulder disability that might be etiologically related to his service.  Accordingly, the Board concludes that the preponderance of the evidence is against this claim.


ORDER

Service connection for a neck and shoulder disability is denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the matters on appeal.  See 38 C.F.R. § 3.159 (2011).

The Veteran alleges that his current low back disability was caused by an injury sustained in service when he fell down the stairs in the barracks.  He contends that he was taken to an aid station, given muscle relaxers and pain medications, and placed on light duty for two weeks.  Although the STRs do not contain any record of such an incident, the Board notes that because there is no service separation examination available for review in the claims file, the Veteran is entitled to the benefit of the doubt regarding the alleged back injury in service.

The Veteran has stated (and is competent to observe) that he has continued to have low back symptoms since separation from service.  Given the medical evidence of current back disabilities, and the lay statements from the Veteran that he has experienced continuous low back symptoms since service, the "low threshold" standard outlined in McLendon is met.  The question presented (whether based on the entire record the Veteran has a current back disability/disabilities related to any injury/injuries in service) is a medical question, and a VA nexus examination is necessary to determine the nature of, and likely etiology for, any current disabilities of the back.

Regarding bilateral hearing loss, the Veteran contends that his hearing acuity was damaged by his service as an infantryman, with exposure to machine guns, grenades, weapons, explosions, and tanks; he has stated that he did not wear hearing protection all the time during field exercises but he did wear earplugs on the firing range.  His service personnel records confirm that he served as an infantryman, thus his exposure to noise trauma in service is conceded.  Audiometry on November 26, 2008 VA audiological examination did not show a hearing loss disability by VA standards (as defined in 38 C.F.R. § 3.385), and service connection was denied essentially on the basis that the claimed disability was not shown.  However, the Board notes that on audiological evaluation on November 7, 2007, just 19 days prior to the VA examination, speech recognition scores were 92 percent in the right ear and 88 percent in the left ear, reflecting a hearing loss disability in each ear (as defined in 38 C.F.R. § 3.385).  The discrepancy in the findings must be reconciled.  

Finally, a review of the claims file found that the most recent VA treatment records in evidence are from February 2010, indicating that there may be additional VA treatment records not yet associated with the claims file.  Such records of treatment would be pertinent and perhaps critical evidence regarding the claims on appeal; VA treatment records are constructively in evidence and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for the record copies of the complete clinical records of any (and all) pertinent VA treatment records since February 2010.  The RO should review the records received, and arrange for any further development suggested by the information therein.  

2.  The RO should then arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of any back disabilities found.  The Veteran's claims files (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion that responds to the following:  

(a) Please identify (by medical diagnosis) the Veteran's current disabilities of the back.

(b) As to each back disability entity diagnosed, please indicate what is the most likely etiology for such disability?  Specifically, is it at least as likely as not (a 50% or greater probability) that it was incurred in the Veteran's active duty service?  The opinion must specifically include comment as to whether the disability picture presented (by each disability entity diagnosed) is consistent with the Veteran's accounts that he has had such disability ever since his discharge from active service (in 1984)?

The examiner must explain the rationale for all opinions.  

3.  The RO should also arrange for an evaluation of the Veteran (to include audiometric studies) by an otologist or audiologist to determine conclusively (reconciling the conflicting reports noted above) whether or not he has a hearing loss disability (as defined in 38 C.F.R. § 3.385), and if so the likely etiology for the hearing loss disability (specifically whether it is related to his service).  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record and examination/interview of the Veteran, the examiner must offer opinions that respond to the following: 

(a) Does the Veteran have a hearing loss disability as defined in 38 C.F.R. § 3.385.  The explanation of rationale for the opinion should (to the extent possible) reconcile the conflicting findings in that regard made on November 7, and November 26, 2008 VA examinations.  

(b) If a hearing loss disability is found, the examiner should further opine whether such disability is at least as likely as not (a 50 % or better probability) related to the Veteran's acknowledged exposure to noise trauma in service (in his MOS as an infantryman).  The examiner must explain the rationale for the opinion in detail; if the opinion is to the effect that the hearing loss is unrelated to service, the explanation should identify other (considered more likely) possible etiologies for the hearing loss.

4.  The RO should then readjudicate the matters on appeal.  If either claim remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


